Citation Nr: 0111008	
Decision Date: 04/16/01    Archive Date: 04/23/01

DOCKET NO.  00-10 559	)	DATE
	)
	)

On appeal from the Department of Veterans Affairs (VA) 
Regional Office (RO) 
in Pittsburgh, Pennsylvania


THE ISSUE

Entitlement to an increased (compensable) rating for 
residuals of a gunshot wound, to include a scar in the right 
pelvic region.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. N. Romero, Associate Counsel




INTRODUCTION

The veteran had active military service from October 1942 to 
December 1945.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a March 2000 RO decision, which denied the 
veteran's increased rating claim for residuals of a gunshot 
wound, to include a scar which is currently evaluated as zero 
percent disabling.  The veteran continues to appeal to the 
Board for an increased rating for his scar.  In addition, 
because there has been no clearly expressed intent on the 
part of the veteran to limit his appeal to entitlement to a 
specified disability rating, the VA is required to consider 
entitlement to all available ratings for that disability.  AB 
v. Brown, 6 Vet. App. 35, 39 (1993).  Accordingly, the issue 
remains in appellate status.


FINDING OF FACT

The veteran's scar, which is located in the right pelvic 
area, is not ulcerated, poorly nourished, tender, or painful 
but is well-healed; and the scar does not result in 
limitation of function.


CONCLUSION OF LAW

The criteria for a compensable rating for a right pelvic area 
scar have not been met.  38 U.S.C.A. § 1155 (West 1991); 
38 C.F.R. § 4.118, Diagnostic Codes 7803, 7804, 7805 (2000).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Background

The veteran had active military service from October 1942 to 
December 1945.

The service medical records reflect that the veteran incurred 
a shell fragment wound on February 8, 1945.  According to an 
entry in the service medical records dated February 10, 1945, 
the veteran had a wound described as "penetrating, inguinal 
region, right, slight."  It was reported that the wound was 
debrided.  The records further reflect that there was a 
secondary closure on February 16, 1945, with local 
anesthesia.  It was noted that the wound healed with 
dressings and the veteran walked satisfactorily.  According 
to the final entry referring treatment of the injury, the 
veteran was "fit for duty."  When the veteran was examined 
for separation from service in December 1945, it was reported 
that his significant wounds in service included a penetrating 
wound of the abdomen as a result of a shell fragment in enemy 
action in France.

A post service medical record, dated in December 1951, 
indicates the veteran was hospitalized with for a peptic 
ulcer.  During the veteran's hospitalization, a physical 
examination of the veteran's abdomen revealed a well-healed 
scar located over the brim of his right pelvis.  Slight 
tenderness was noted in the veteran's mid-epigastrium. 

By a rating decision dated in January 1952, the RO granted 
service connection for residuals of a gunshot wound, to 
include a scar in the right pelvic region for which a 
noncompensable evaluation was assigned.  (Since the January 
1952 decision, the veteran's rating has not been increased.)

In November 1999, the veteran requested an increased 
(compensable) rating for residuals of a gunshot wound, to 
include a scar in the right pelvic region.  Consequently, a 
VA examination was conducted in December 1999.  At this time, 
the veteran reported having been wounded by shrapnel while in 
service in February 1945.  Objective findings revealed a scar 
located in the veteran's right lower quadrant measuring about 
three and a half inches.  The record reflects that upon 
examination the veteran's scar was neither tender to 
palpation, nor was it raised.  There was no inflammation or 
edema present.  The scar was described as very fine and 
linear.  It was noted that the scar was normal compared to 
other areas of skin.  There was no ulceration or breakdown of 
skin, nor was there any indication of any type of 
disfigurement.  Lastly, there was no indication that the scar 
caused any limitation of function.


II.  Legal Analysis

In general, disability evaluations are assigned by applying a 
schedule of ratings which represent, as far as can 
practicably be determined, the average impairment of earning 
capacity.  38 U.S.C.A. § 1155.  Applicable regulations 
require that in evaluating a given disability, that 
disability must be viewed in relation to its whole recorded 
history.  38 C.F.R. §§ 4.1,4.2.  Wounds involving muscle 
disabilities with cardinal signs and symtoms such as loss of 
power, weakness, lowered threshold of fatigue, fatigue-pain, 
impairment of coordination and uncertainty of movement , are 
evaluated on the basis of the severity of the muscle 
disability, taking into account the history and complaint and 
the objective manifestations.   38 C.F.R. § 4.56.  VA is also 
required to resolve any reasonable doubt regarding the 
current level of the veteran's disability in the veteran's 
favor.  38 C.F.R. § 4.3.  Lastly, separate diagnostic codes 
identify the various disabilities.  VA therefore, has a duty 
to acknowledge and consider all regulations, which are 
potentially applicable through the assertions and issues 
raised in the record and to explain the reasons and bases for 
its conclusions.  Schafrath v. Derwinski, 1 Vet.App. 589 
(1991).

The service medical records and the medical history of the 
veteran's wound demontrate that the wound was slight and 
healed without residual muscle damage.  The record does not 
refelect that he has loss of power, weakness, fatigue or 
other signs or symptoms of muscle disability.  Accordingly, 
the disability has been properly rating as a scar.

The veteran's scar is currently evaluated under 38 C.F.R. 
§ 4.118. Diagnostic Codes 7803, 7804, 7805.  Diagnostic Code 
7803 provides that scars, which are manifested as 
superficial, poorly nourished, with repeated ulceration will 
be assigned a ten percent evaluation.  Diagnostic Code 7804 
provides that scars which are manifested as superficial, 
tender, and painful on objective demonstration will be 
assigned a ten percent evaluation.  Diagnostic Code 7805 
provides that scars will be rated on limitation of function 
of part affected.

In this regard, a review of the medical evidence in this case 
does not support the assignment of a compensable evaluation 
for the veteran's scar under any of the above-referenced 
applicable Diagnostic Codes. There is no evidence on file 
that shows that the veteran's scar is poorly nourished with 
repeated ulceration.  In fact, the veteran' most recent VA 
examination report on file, conducted in December 199, 
indicated there was no ulceration or breakdown of skin, nor 
was there any indication of any type of disfigurement.  The 
record reflects that the scar itself was neither tender to 
palpation, nor was it raised.  Lastly, there was no 
indication that the scar caused any limitation of function by 
the scar.  Consequently because there is no evidence of the 
symptomatology required for an increased rating under 
Diagnostic Codes 7803, 7804, and 7805, a noncompensable 
evaluation for the veteran's service connected right knee 
scar is the proper rating.

In addition, full consideration has been given to the 
requirement of 38 C.F.R. § 4.3 to resolve any reasonable 
doubt regarding the current level of the veteran's disability 
in his favor.  However, the medical evidence in this case 
does not create a reasonable doubt regarding the current 
level of this disability.  The evidence does not reflect the 
presence of more severe symptomatology such as would warrant 
a higher evaluation.  Accordingly, it is determined that the 
preponderance of the evidence is against the assignment of an 
increased disability rating for the veteran's service 
connected scar.

Finally, it is noted that, there has been a significant 
change in the law during the pendency of this appeal.  On 
November 9, 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000).  This law redefines the obligations of 
VA with respect to the duty to assist and includes an 
enhanced duty to notify a claimant as to the information and 
evidence necessary to substantiate a claim for VA benefits.  
This change in the law is applicable to all claims filed on 
or after the date of enactment of the VCAA, or filed before 
the date of enactment and not yet final as of that date.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 7, subpart (a), 114 Stat. 2096, 2099-2100 (2000).  See also 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).

In regards to the present case, it is noted that the RO was 
not privy the explicit provisions of the VCAA at the time it 
rendered its decision in March 2000.  However, the veteran 
received a statement of the case, which informed him of the 
rating criteria  and provided notice of the evidence needed 
to substantiate his claim.  Lastly, there was no indication 
in the record regarding any unobtained treatment records. 
Under these circumstances, there is no reasonable possibility 
that further assistance would aid in substantiating the 
veteran's claim.  


ORDER

An increased rating (compensable) for a right pelvic region 
scar is denied.



		
	G. H. Shufelt
	Member, Board of Veterans' Appeals



 

